        Case 1:20-cv-05085-JPO-KNF Document 73 Filed 04/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
ELIZABETH ABRAMS and DORE ABRAMS, as
Parents and Natural Guardians of A.A., and
ELIZABETH ABRAMS and DORE ABRAMS,
Individually; ARELIS ARAUJO and LUIS
ARAUJO, as Parents and Natural Guardians of
Z.A., and ARELIS ARAUJO and LUIS ARAUJO,
Individually; JHOANA JUCA and VICTOR
ARTEAGA, as Parents and Natural Guardians of
K.A., and JHOANA JUCA and VICTOR
ARTEAGA, Individually; DONNA CORNETT
and JOHN BURGESS, as Parents and Natural
Guardians of J.B., and DONNA CORNETT
and JOHN BURGESS, Individually; EILEEN
MENDEZ, as Parent and Natural Guardian of A.C.,
and EILEEN MENDEZ, Individually;
YVONNE DAVIS, as Natural Guardian of
O.C., and YVONNE DAVIS, individually;
CLAUDIA RIVAS, as Parent and Natural
Guardian of S.C., and CLAUDIA RIVAS,
individually; BRENDA MELENDEZ, as Parent
and Natural Guardian of J.C., and BRENDA
MELENDEZ, Individually; CAROLYN MASON,
as Parent and Natural Guardian of A.D., and
CAROLYN MASON, Individually; PATRICK
DONOHUE, as parent and Natural Guardian of
S.J.D., and PATRICK DONOHUE, Individually;
NEYSHA CRUZ as Parent and Natural Guardian of
O.F., and NEYSHA CRUZ, Individually; PIEDAD
ANGAMARCA, as Parent and Natural Guardian
of J.G., and PIEDAD ANGAMARCA, Individually;
JANICE TORRES and ABDON LOPEZ, as
Parents and Natural Guardians of A.L., and J
ANICE TORRES and ABDON LOPEZ,
Individually; NAHOKO MIZUTA and KENTARO
MIZUTA, as Parents and Natural Guardians of
Y.M., and NAHOKO MIZUTA and KENTARO
MIZUTA, Individually; YARELY MORA and
LUIS NUNEZ, SR., as Parents and Natural
Guardians of L.N., and YARELY MORA and
LUIS NUNEZ, SR., Individually; SHANNON
THOMASON and VINNIE PENNA, as Parents and
Natural Guardians of E.P., and SHANNON
THOMASON AND VINNIE PENNA, Individually;
        Case 1:20-cv-05085-JPO-KNF Document 73 Filed 04/01/21 Page 2 of 2




and ALEXANDRA VERA-FIALLOS as Parent
and Natural Guardian of L.F., and ALEXANDRA
VERA-FIALLOS, Individually,

                            Plaintiffs,                                    ORDER

         -against-                                                    20-CV-5085 (JPO)(KNF)

MEISHA PORTER, in her official capacity as
the Chancellor of the New York City Department of
Education, and the NEW YORK CITY
DEPARTMENT OF EDUCATION,

                             Defendants.
-----------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


         IT IS HEREBY ORDERED that a telephone conference shall be held in the above-

captioned action on April 29, 2021, at 2:00 p.m. All parties are directed to call (888) 557-8511

and, thereafter, enter access code 4862532.

Dated: New York, New York                                        SO ORDERED:
       April 1, 2021




                                                            2
